t c summary opinion united_states tax_court michael e nordloh and sharon j nordloh petitioners v commissioner of internal revenue respondent docket no 20097-12s filed date michael e nordloh and sharon j nordloh pro_se benjamin d wolarsky for respondent summary opinion whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered in this case is not reviewable by any other court and this opinion shall not be treated as precedent for any other case hereinafter all section references are to the internal_revenue_code as amended and in effect for the taxable_year in issue unless stated otherwise and all rule references are to the tax_court rules_of_practice and procedure these are some of the facts in this case in mr nordloh petitioner and his doctors believed that he had become disabled and was unable to work because of back pain representatives of the social_security administration ssa disagreed and denied petitioner’s application to the ssa for disability benefits ssd benefits petitioner appealed the ssa’s denial in the meantime he received disability payments under an employer-provided long-term disability policy with metropolitan life_insurance co metlife petitioners reported the disability payments received from metlife on their federal_income_tax returns and they paid tax on them petitioner accepted those disability payments with the understanding that he would repay them to metlife if his appeal of the ssa’s decision were successful and he received ssd benefits in petitioner’s application to the ssa was approved by an administrative law judge and in he received a lump-sum payment of dollar_figure from the ssa this triggered petitioner’s obligation to repay the disability payments received from metlife by check dated date petitioner repaid dollar_figure to metlife there are three issues for decision first whether petitioners are allowed a deduction on their return for the repayment of dollar_figure made during to metlife second whether petitioners must include in gross_income the lump-sum payment of ssd benefits totaling dollar_figure received in and if so the amount to be included and third whether petitioners are liable for an accuracy-related_penalty under sec_6662 and b based upon an underpayment due to a substantial_understatement_of_income_tax background petitioner’s disability and his claim for disability benefits circa petitioner began experiencing back pain due to medical problems with his back and he underwent back surgery petitioner’s back problems left him unable to work and after a number of months he was declared disabled by his doctors as a result petitioner applied to the ssa for ssd benefits initially his claim was denied by the ssa and he appealed petitioner began collecting disability payments in under a long-term disability policy with metlife that had been provided by his employer petitioner’s insurance_contract with metlife is not included in the record but the parties agree that the contract required that petitioner apply for ssd benefits at the onset of disability the disability payments made by metlife be offset by any ssd benefits petitioner received and petitioner repay any overpayment of benefits to metlife metlife paid disability benefits to petitioner during and and petitioners reported those benefits on their income_tax returns for those years in date petitioner’s claim for ssd benefits was finally allowed following a hearing before an administrative law judge in a letter dated date shortly after the hearing petitioner’s attorney explained that in due course petitioner would receive a formal award notice and a retroactive check from the ssa the attorney warned petitioner that under the terms of his disability insurance_policy with metlife he might owe to metlife some or most of the amount received from the ssa the attorney’s letter states as follows it may be possible to receive your retroactive check before you receive this award notice either way when you receive this check please deposit it into your bank account i strongly advise you not to spend any of this money including any retroactive children’s benefits you may owe some if not most of it to your long term disability insurer metlife under the terms of your policy petitioner did not receive any ssd benefits from the ssa until date when he received a lump-sum payment of dollar_figure petitioner also received an ssa-1099 social_security_benefit statement which stated that the lump-sum payment was composed of ssd benefits of dollar_figure for dollar_figure for dollar_figure for and the balance dollar_figure for as a consequence of receiving the lump-sum payment from the ssa petitioner became obligated to reimburse metlife for some or most of the disability benefits that metlife had paid under petitioner’s long-term disability policy initially petitioner did not know the amount he owed to metlife and he had to make a number of telephone calls in order to find out by letter dated date petitioner transmitted a check payable to metlife for dollar_figure that amount is composed of disability payments totaling dollar_figure for dollar_figure for and dollar_figure for a representative of metlife wrote to petitioner on date stating that petitioner’s check dated had satisfied the overpayment of disability benefits to petitioner petitioners’ return for petitioners were uncertain about how the disability payments received from the ssa and the repayment to metlife should be treated for tax purposes for that reason they requested an extended filing deadline for their return and they hired a tax professional victoria l wofford an enrolled_agent to prepare their return as prepared by ms wofford petitioners’ return claimed the amount repaid to metlife in dollar_figure as a deduction in computing petitioners’ adjusted_gross_income see generally sec_62 the same deduction was carried over to modified_adjusted_gross_income magi as defined by sec_86 and it was used in computing the amount of taxable ssd benefits under the formula set forth in sec_86 see sec_86 petitioners’ return reported receiving total ssd benefits of dollar_figure of which dollar_figure was taxable we have replicated petitioners’ computation of the taxable ssd benefits dollar_figure in appendix a petitioners’ return discloses the fact that they claimed a deduction of dollar_figure the amount repaid to metlife as an adjustment_to_gross_income in the following note attached to the return taxpayer received a lump sum payment from social_security in the amount of dollar_figure dollar_figure was for dollar_figure was for dollar_figure was for and dollar_figure was for however taxpayer reported third party sick_pay wages from metlife agent ein - in tax years and sic taxpayer then had to repay the third party sick_pay payor metlife once the lump sum distribution was received from the social_security adminis- tration the repayment made to metlife was for the amount of dollar_figure therefore taxpayer is taking an adjustment to income reported on line of this tax_return for the third party repayment since he has already paid income_tax on those monies in previous years respondent’s notice and petitioners’ amended_return for circa date petitioners received from respondent a notice cp-2000 proposing changes to their return that would increase their tax by dollar_figure and imposing a penalty of dollar_figure this notice is not included in the record petitioners responded to the notice by letter dated date in which they submitted form 1040x amended u s individual_income_tax_return for the amended_return was prepared by thomas j gilday certified_public_accountant a tax professional different from the one who had prepared petitioners’ original return the explanation of changes section of the amended_return states that petitioners were filing the amendment to their return for two reasons taxpayer sic reported incorrect amount of social_security on original return and taxpayer sic incorrectly deducted repayment of prior year income - repayment was actually in the first correction made by the amended_return was to increase the amount of taxable ssd benefits from dollar_figure the amount reported on the original return to dollar_figure an increase of dollar_figure in petitioners’ adjusted_gross_income the second correction was to increase petitioners’ adjusted_gross_income by the amount repaid to metlife in dollar_figure these two corrections increased petitioners’ taxable_income by dollar_figure dollar_figure dollar_figure as a result of these changes the amended_return computed dollar_figure as petitioners’ corrected tax_liability for taxable_year petitioners’ letter dated date states that petitioners were also submitting to respondent an amended_return for that amended_return is not included in the record but according to petitioners’ letter it showed an overpayment of dollar_figure presumably the overpayment is the result of deducting the amount repaid to metlife dollar_figure petitioners’ letter states that they had combined the amount due for dollar_figure with the overpayment for dollar_figure and they were submitting a payment to respondent for the difference dollar_figure to satisfy all outstanding debts with the irs notice_of_deficiency for approximately one month later respondent issued a notice_of_deficiency to petitioners determining a deficiency of dollar_figure in petitioners’ tax together with an accuracy-related_penalty under sec_6662 of dollar_figure this tax_deficiency is identical to the additional tax computed in the notice cp-2000 described above that respondent sent to petitioners in date the deficiency was based upon increasing the amount of taxable ssd benefits from dollar_figure the amount reported on petitioners’ original return to dollar_figure and several consequent adjustments we have replicated respondent’s computation of the amount of taxable ssd benefits dollar_figure in appendix b the notice_of_deficiency did not adjust petitioners’ taxable_income by disallowing the deduction claimed on petitioners’ original return for the amount repaid to metlife dollar_figure as discussed above this second adjustment was made in petitioners’ amended_return increased deficiency on date respondent issued a second notice to petitioners notice cp22a advising them that respondent had made changes to their return for to correct your taxable social_security_benefits and education credit the notice also increased the accuracy-related_penalty and statutory interest according to the notice as a result of these changes the amount due from petitioners was dollar_figure this amount due was based on petitioners’ revised tax_liability of dollar_figure increase in tax of dollar_figure plus decrease in credit of dollar_figure which is the same amount reported in petitioners’ amended_return before trial respondent’s attorney filed a motion for leave to file first amendment to answer in which respondent sought an increase of dollar_figure in the amount of the deficiency for the motion was unopposed by petitioners and was granted by the court the increased deficiency sought by respondent dollar_figure plus the deficiency determined in the notice_of_deficiency dollar_figure total dollar_figure this is dollar_figure more than the deficiency computed in petitioners’ amended_return dollar_figure according to respondent’s first amendment to answer this increase in the amount of the deficiency was necessary to correct unspecified errors in petitioners’ amended_return for and in respondent’s notice cp22a discussion we must decide whether petitioners are liable for the tax_deficiency of dollar_figure asserted by respondent for taxable_year we must also decide whether petitioners are liable for the accuracy-related_penalty imposed by sec_6662 burden_of_proof generally the commissioner's determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous see rule a the burden_of_proof shifts to the commissioner if the taxpayer produces credible_evidence to support the deduction or other tax_benefit at issue as long as the taxpayer has complied with the substantiation requirements and has cooperated with the secretary with regard to all reasonable requests for information sec_7491 see also 116_tc_438 the commissioner must also bear the burden_of_proof as to any new_matter or increased deficiency sought by the commissioner in the answer e g 77_tc_881 see rule a there are two substantive tax issues for decision in this case the first is whether petitioners are allowed to deduct for taxable_year the amount repaid to metlife during dollar_figure because we decide this issue on the preponderance_of_the_evidence we need not decide which party has the burden_of_proof see 131_tc_185 the second issue is whether petitioners can exclude from gross_income the ssd benefits of dollar_figure received during at trial petitioners asserted that the ssd benefits were not received under a claim of right and should be excluded from gross_income this assertion is contradicted by petitioners’ original return for and by their amended_return for that year both of those returns included the ssd benefits in gross_income we find that petitioners introduced no credible_evidence with respect to this issue and that sec_7491 does not apply accordingly petitioners bear the burden_of_proof as to this issue see rule a with respect to a taxpayer's liability for any penalty sec_7491 places the burden of production on the commissioner thus the commissioner is required to come forward with sufficient evidence showing that it is appropriate to impose the penalty on the taxpayer see higbee v commissioner t c pincite once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner's determination is incorrect see id pincite see also rule a tax_deficiency the asserted deficiency of dollar_figure is based principally upon the disallowance of a single deduction petitioners claimed for the amount they repaid to metlife during dollar_figure on their return petitioners claimed that amount as a deduction in computing adjusted_gross_income see generally sec_62 petitioners omitted the deduction in their amended_return but the notice_of_deficiency did not reflect that change as shown by the amended_return the effect of omitting the deduction is twofold first the taxable_amount of ssd benefits is increased from dollar_figure the amount reported on petitioners’ return to dollar_figure an increase of dollar_figure compare appendix a infra with appendix b second petitioners’ adjusted_gross_income and taxable_income are increased by the amount of the deduction dollar_figure thus removing the deduction for the amount repaid to metlife in from petitioners’ return caused petitioners’ taxable_income to increase by approximately dollar_figure ie dollar_figure dollar_figure deduction of the amount repaid to metlife the first substantive tax issue is whether in computing adjusted_gross_income for taxable_year petitioners can properly deduct the amount that they repaid to metlife dollar_figure petitioners who report income and expenses under the cash_receipts_and_disbursements_method of accounting made that expenditure by check in sec_461 provides that deductions are to be taken into account for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing the taxpayer's taxable_income under our system of annual accounting each item_of_income and expense has a singular correct treatment under a taxpayer’s chosen method_of_accounting see crisp v commissioner tcmemo_1989_668 taxpayers such as petitioners who use the cash_receipts_and_disbursements_method of accounting generally are entitled to deduct an expenditure for the taxable_year in which the expenditure is made see sec_1_446-1 income_tax regs for a taxpayer using the cash_method_of_accounting e xpenditures are to be deducted for the taxable_year in which actually made see also sec_1_461-1 income_tax regs under the cash_receipts_and_disbursements_method of accounting amounts representing allowable deductions shall as a general_rule be taken into account for the taxable_year in which paid thus as cash_method taxpayers petitioners are entitled to deduct the amount repaid to metlife if at all only for the year of repayment see humphrey v commissioner tcmemo_1995_110 wl at they are not allowed to deduct that expenditure on their return for see udeobong v commissioner tcmemo_2016_109 whether the ssd benefits are includible in gross_income petitioners’ second argument is that the ssd benefits received in are not includible in gross_income as mentioned above this argument is contradicted by petitioners’ return for and by their amended_return both of which reported the ssd benefits in gross_income contrary to those returns petitioners claim that petitioner did not have control of that money because he was contractually obligated to pay it to metlife petitioner stated the following at trial i'm being asked to pay taxes for a second time on the social_security money when i'd already paid taxes on that equivalent money once in the met life payments to me and there's i guess in the 348_us_426 case it asks what's considered as income and it says income is realized whenever there are instances of undeniable accessions to wealth over which the taxpayer has complete dominion i didn't have control of that money i mean i was either going to get to keep the money that met life gave me if i wasn't disabled but if i was declared disabled i had to pay it back in effect petitioners argue that the ssd benefits were not received under a claim of right and are not includible in gross_income because of petitioner’s contractual obligation to reimburse metlife it is well established that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit e g 56_tc_530 aff’d 492_f2d_286 7th cir on the other hand it is also well established that if a taxpayer receives a payment under a claim of right and without restriction or limitation as to the disposition of the payment then the taxpayer has received taxable_income even if it still may be claimed that he is not entitled to retain the payment and even though he may be liable to restore its equivalent see n am oil consol v burnet 286_us_417 in this case the record does not reflect that petitioner received the ssd benefits as a mere conduit without a claim of right we agree with petitioners that petitioner’s receipt of ssd benefits in triggered his contractual obligation to metlife to repay the disability payments that metlife had advanced under his long-term disability policy we also agree that it was financially prudent for petitioner to keep the ssd benefits intact so that he could use those funds to repay metlife however there is no evidence to show that petitioner’s contractual obligation to metlife imposed a legal restriction on his use or disposition of the ssd benefits in fact the letter written by petitioner’s attorney on date shortly after the hearing in which petitioner was found to be disabled suggests the opposite in that letter the attorney directed petitioner to deposit the check into your bank account and he advise d petitioner not to spend any of this money because he might need it to repay metlife thus the attorney’s letter merely advised petitioner not to spend the lump-sum payment of ssd benefits contrary to petitioners’ argument the letter is a recognition that there was nothing to prevent petitioner from spending the ssd benefits and that petitioner was under no legal restriction in his use or disposition of that money certainly the attorney mentioned no legal restriction on petitioner’s use and disposition of the funds furthermore the attorney instructed petitioner to deposit the lump-sum check into his bank account and thus commingle the ssd benefits with his other funds it is evident that petitioner followed his lawyer’s advice because he issued a check to repay metlife from his bank account several weeks later petitioner thus took full control of the lump-sum payment of ssd benefits and commingled those funds with his other bank funds on the record in this case we find that petitioners were under no restriction as to their use or disposition of the ssd benefits totaling dollar_figure received from the ssa in we further find that petitioners received the ssd benefits in under a claim of right and those funds are includible in their gross_income accuracy-related_penalty the notice_of_deficiency determined that petitioners are liable for the accuracy-related_penalty for an underpayment due to a substantial_understatement_of_income_tax sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6662 the understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 and ii in determining whether an understatement is substantial the amount of the understatement is reduced by any portion attributable to an item if there is or was substantial_authority for the taxpayer's treatment of the item or if the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached thereto and there is a reasonable basis for the tax treatment of the item by the taxpayer sec_6662 in this case as discussed above we find that there is an understatement in petitioners’ income_tax for we also find that the understatement is substantial thus respondent has met his burden of production under sec_7491 to come forward with sufficient evidence to show that it is proper to impose the penalty see higbee v commissioner t c pincite petitioners contend that they are not liable for the accuracy-related_penalty under sec_6662 because there was a reasonable_cause for their underpayment and they acted in good_faith sec_6664 provides that no penalty shall be imposed with respect to any portion of an underpayment if the taxpayer demonstrates that there was reasonable_cause for that portion of the underpayment and that the taxpayer acted in good_faith sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id reliance on the advice of a professional tax adviser constitutes reasonable_cause and good_faith if taking all circumstances into account such reliance was reasonable and the taxpayer acted in good_faith id to demonstrate that the reliance was reasonable and in good_faith the taxpayer must prove by preponderance_of_the_evidence that t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment see 115_tc_43 aff’d 299_f3d_221 3d cir after receiving the ssd benefits from ssa and issuing a check to metlife petitioners knew that they would need help filing their return for accordingly they requested an extended filing deadline and they retained a tax professional from a reputable firm to prepare the return they provided the necessary information to the adviser and they filed the return as prepared by the adviser taking into account all of the circumstances including their experience knowledge and education it was reasonable for them to rely on the adviser after receiving a notice from the irs raising a question about the return petitioners retained a different tax adviser to give them further advice regarding their proper tax_liability the second adviser prepared amended returns for and petitioners accepted the advice of the second adviser and they filed those amended returns in these proceedings respondent has accepted the amended_return for as essentially correct taking all of the facts and circumstances into consideration we find that petitioners acted with reasonable_cause and in good_faith in an effort to assess their proper tax_liability and they are not liable for an accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax to reflect the foregoing decision will be entered under rule appendix a petitioner’s computation of amount of social_security_benefits includible in gross_income base_amount big_number big_number big_number big_number big_number big_number adjusted_base_amount wages salaries tips etc taxable interest ordinary dividends taxable refunds credits or offsets business income or loss total income self-employment health ins repayment to metlife adjustments excess described in sec_86 sec_86 include the lesser_of sec_86 sec_86 big_number sec_86 magi soc sec benefits sec_86 soc sec benefits sec_86 sec_86 base_amount -big_number big_number big_number big_number big_number big_number soc sec benefit sec_50 of excess big_number big_number amount of soc sec benefits includible in gross_income big_number big_number big_number big_number big_number big_number magi soc sec benefits adjusted_base_amount big_number big_number big_number big_number big_number big_number big_number big_number big_number sec_86 excess described in sec_86 sec_86 additional_amount amount includible is the lesser_of a the sum of i of excess plus ii lesser_of amount determined under par or of adjusted base less base_amount or b soc sec benefits appendix b respondent’s computation of amount of social_security_benefits includible in gross_income base_amount big_number big_number big_number big_number big_number adjusted_base_amount wages salaries tips etc taxable interest ordinary dividends taxable refunds credits or offsets business income or loss total income self-employment health ins repayment to metlife adjustments excess described in sec_86 sec_86 include the lesser_of sec_86 sec_86 big_number sec_86 magi soc sec benefits sec_86 soc sec benefits sec_86 sec_86 base_amount -big_number big_number big_number big_number big_number big_number soc sec benefit sec_50 of excess big_number big_number amount of soc sec benefits includible in gross_income big_number big_number magi soc sec benefits adjusted_base_amount big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number sec_86 excess described in sec_86 sec_86 additional_amount amount includible is the lesser_of a the sum of i of excess plus ii lesser_of amount determined under par or of adjusted base less base_amount or b soc sec benefits
